Case 1:19-cv-05523-SDG Document 124 Filed 05/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

BERKELEY VENTURES II, LLC,
Plaintiff,

Vv.

Case No.: 1:19-CV-05523-SDG

SIONIC MOBILE CORPORATION

and RONALD D. HERMAN

Defendants.

 

 

RULE 5.2 CERTIFICATE OF SERVICE
I hereby certify that I have this day served a copy of the foregoing
PLAINTIFF’S FIRST REQUEST FOR ADMISSION TO DEFENDANT SIONIC
MOBILE CORPORATION by depositing a copy of same simultaneously with the
initial complaint in this matter with delivery to the following:
Simon Jenner
Adam Ford
210 Interstate North Parkway, SE

Suite 100
Atlanta, Georgia 30339

Submitted this he of May, 2021.

24
Case 1:19-cv-05523-SDG Document 124 Filed 05/04/21 Page 2 of 2

GODWIN LAW GROUP

Jason Godwin
eorgia Bar No. 142226

3985 Steve Reynolds Boulevard
Building D

Norcross, Georgia 30093
Phone: 770-448-9925

Fax: 770-448-9958
jgodwin@godwinlawgroup.com

 

 

25
